Citation Nr: 1031802	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  94-21 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether vacatur of a portion of the decision of the Board of 
Veterans' Appeals (Board) issued on November 2, 2009, is 
warranted.

2.  Entitlement to an effective date earlier than October 23, 
1993, for the grant of a 40 percent rating for low back strain.


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to April 1973.  
He was born in 1951.

This appeal arose before the Board of Veterans' Appeals from a 
May 1994 rating decision by the above Department of Veterans 
Affairs (VA) Regional Office (RO), which denied the Veteran's 
claim for an evaluation in excess of 20 percent for service-
connected low back strain.  

In January 1997, the Board remanded this case for additional 
evidentiary development.  

In August 2001, the RO issued a rating action which increased the 
evaluation assigned for low back strain to 40 percent, effective 
from October 25, 1993.  The August 2001 rating action also 
awarded entitlement to special monthly compensation (SMC) for 
loss of use of a creative organ, effective December 16, 1996. 

In March 2005, the Board again remanded the case for additional 
development. 

In a decision in June 2006, the Board remanded the issue of 
entitlement to a rating in excess of 40 percent for low back 
strain with degenerative disc and joint disease, L-5/S-1; denied 
the issue shown on the first page of the present decision; and 
denied entitlement to an effective date earlier than December 16, 
1996, for the grant of SMC for loss of use of a creative organ.  
At that time the Veteran was represented by Paralyzed Veterans of 
America and prior to that, he had other veterans service 
organization (VSO) representation.  (In the same time frame in 
2006, two other decisions were rendered by the Board on other 
separate and unrelated issues).

During the course of the current appeal, in addition to the 
issues on which there were other unrelated Board decisions, a 
variety of other issues have been raised, including some in a VA 
Form 21-4138 dated in January 2010, none of which is pertinent to 
or part of the appeal now under review.

The Veteran and an attorney took the June 2006 Board decision on 
appeal to the U.S. Court of Appeals for Veterans Claims (Court), 
which vacated the Board decision on the two issues which had been 
denied in that decision and remanded those issues for action in 
accordance with a Joint Motion.  The Court noted that it did not 
have jurisdiction on the third issue, which was still then in 
pending development at the RO.  In the interim, the prior 
decision was confirmed by the RO on the issue the Board had 
remanded in 2006, and it was again brought before the Board for 
final appellate review.  

Service connection is now in effect for catatonic-type 
schizophrenia, for which a 100 percent rating has been assigned 
since April 1973; residuals, thoracic spine injury, status post 
debridement and excision of inflamed granulation tissue, fibrous 
tissue, old hemorrhage and thrombosis, and hemosiderin deposits, 
with scoliosis, rated at 60 percent since October 25, 1993; 
chronic low back strain, rated at 20 percent from April 1973 and 
at 40 percent since October 25, 1993; surgical scar, thoracic 
spine area, rated at 10 percent since October 25, 1993; fractured 
left elbow, now rated at 10 percent (with interim other ratings 
from 50 to 100 percent [including under 38 C.F.R. § 4.30] since 
1996); residuals of left arm scar, rated at 10 percent; and left 
leg length discrepancy, rated as 0 percent (noncompensably) 
disabling.  SMC is also payable under the provisions of 38 
U.S.C.A. § 1114(s).

In November 2009, the Board denied entitlement to a rating in 
excess of 40 percent for low back strain with degenerative disc 
and joint disease, L-5/S-1; denied entitlement to an effective 
date earlier than October 25, 1993, for the grant of a 40 percent 
rating for low back strain; and granted entitlement to an 
effective date of October 25, 1993, for a grant of SMC for loss 
of use of a creative organ.

At the time of the Board's 2009 decision, a diligent search was 
undertaken by the Board for a valid Power of Attorney.  Perusal 
within the multiple folders constituting the aggregate file was 
nonproductive in that regard, and the Board so stated in the 
Introduction portion of that decision.

However, in correspondence dated in January 2010, the attorney 
shown as the representative herein submitted a Motion to Vacate 
the Board's 2009 decision with regard only on the issue shown on 
the first page, above. The Motion was on the basis that the Board 
had inadvertently denied the Veteran his right to representation.  
Submitted therewith were several documents, including a copy of a 
VA Form 21-22a naming the attorney as his representative.   He 
indicated that the Board (and VA General Counsel's office) had 
received these materials on June 23, 2009, attaching 
documentation to that effect.  He also stated that medical 
documents which had been associated with the file at that time 
had also apparently not been considered, and asked that the 
relevant portion of the Board's decision be vacated and 
consideration then be given to such evidence.


FINDINGS OF FACT

1.  On November 9, 2009, the Board issued a decision which in 
pertinent part denied entitlement to an effective date earlier 
than October 25, 1993, for the grant of a 40 percent rating for 
low back strain.

2.  Evidence pertinent to the appeal decided in the November 2009 
Board decision was in VA's constructive or actual possession at 
the time of that decision (to include a valid VA Form 21-22a, a 
Power of Attorney form) but was not associated with the file 
until after the Board's issuance of the November 2009 decision.

3.  The Veteran filed his claim for increased compensation for 
the low back strain on October 25, 1993; however, clinical 
records dated February 15, 1993, can be reasonably construed as 
showing an intent to file for increased compensation for a 
significant change in low back pathology.


CONCLUSIONS OF LAW

1.  The criteria for vacating a portion of the Board decision 
issued on November 9, 2009, have been met. 38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.904 (2009).

2.  Under governing law, the appropriate effective date of the 
award of a 40 percent disability evaluation for the service-
connected low back strain is February 15, 1993, but no earlier.  
38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.400, 3.400(o)(2) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Vacatur

On November 2, 2009, the Board issued a decision which in 
pertinent part, denied entitlement to an effective date earlier 
than October 23, 1993, for the grant of a 40 percent rating for 
low back strain.

In January 2010, the Veteran's lawyer filed a motion to vacate 
that portion of the Board's November 2009 decision, enclosing 
documentation with regard the Veteran's representation and 
additional records which are pertinent to the appeal decided in 
the November 2009 decision.  These documents were apparently 
received by the Board in June 2009, and some may have been of 
record for some time prior thereto.  Any VA clinical records 
dated prior to the date on which the Board issued its decision, 
even if not in the claims file, are nevertheless considered part 
of the record on appeal because they were within VA's 
constructive possession.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992); 38 C.F.R. § 3.159(c)(2).

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or on 
the Board's own motion, when there has been a denial of due 
process.  38 C.F.R. § 20.904.  The cited portion of the Board's 
November 2009 decision was not based on consideration of all the 
available evidence.  In order to ensure due process, the Board 
has decided to vacate that portion of the November 2009 decision.

Under 38 U.S.C.A. § 7252, only a final decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims (Court). This vacatur is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal. 38 C.F.R. § 20.1100(b).  
The merits of the issue set forth above are considered de novo in 
the decision below.

B.  Decision on the Merits

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

As to claims for increase, the U.S. Court of Appeals for Veteran 
Claims has held that the VCAA requirement is generic notice, that 
is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment and earning capacity, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).

In this case, an SOC and SSOCs were issued, and the requirements 
to support the claim were discussed at length.  In the aggregate, 
the Board finds that the RO has satisfied the duty to notify and 
assist under the VCAA.  

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
Any other defect with respect to timing was harmless error.  See 
Mayfield, supra.  The Veteran was advised of the opportunities to 
submit additional evidence after which additional data was 
obtained and entered into the record.  The Board finds that the 
purpose behind the notice requirement has been satisfied because 
the appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim.  The 
Veteran has submitted additional information, and has indicated 
that he has no other information or evidence to substantiate the 
claim.

In addition, it appears that all obtainable evidence identified 
by the appellant relative to the claim has been obtained and 
associated with the claims file, and that neither he nor his 
attorney has identified any other pertinent evidence, not already 
of record, which would need to be obtained for a fair disposition 
of the current appeal.  It is therefore the Board's conclusion 
that the Veteran has been provided with every opportunity to 
submit evidence and argument in support of the claims, and to 
respond to VA notices.  

The appellant and his attorney herein have demonstrated actual 
knowledge of, and have acted on, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., Dalton 
v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that appellant and representative had demonstrated actual 
knowledge of the information and evidence necessary to establish 
the claim).  In this case, any absence of information was 
harmless error and, to whatever extent the decision of the Court 
in Dingess v. Nicholson, supra, requires more extensive notice in 
claims for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board notes 
that such information was provided to the appellant.  

Accordingly, we find that VA has satisfied its duty to assist the 
appellant in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to the claim under the VCAA.  No 
useful purpose would be served in remanding this matter for yet 
more development on this issue.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 

II.  Earlier Effective Date - 40 percent evaluation for low back

Under the applicable criteria, generally, the effective date for 
an award based on a claim for increase shall be the date of 
receipt of the claim or the date entitlement arose, whichever is 
later.  Specific to claims for increase, the effective date may 
the earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the claim is received 
within one year from such date; otherwise, it shall be the date 
of receipt of the claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o).

Under 38 C.F.R. § 3.157(a), a report of examination or 
hospitalization will be accepted as an informal claim for 
benefits, if the report relates to a disability that may 
establish entitlement.  However, there must first be a prior 
allowance or disallowance of a claim.  38 C.F.R. § 3.157(b).

A specific claim in the form prescribed by the VA must be filed 
in order for benefits to be paid or furnished to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  Any communication or action, indicating an 
intent to apply for 1 or more benefits under the laws 
administered by the VA, from a claimant, his duly authorized 
representative, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was sent 
to the claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

The Veteran filed his claim for an increased evaluation for his 
service-connected low back strain on October 25, 1993.   

From the outset, and after review of the Joint Motion and other 
documentation associated with the claim as filed with the Court, 
the Board observes that there has been a seeming free interchange 
of the words and concepts of "low" back and "thoracic" back.  
However, these are not interchangeable, albeit they reflect two 
sections of one spinal column.  With regard to the pertinent 
claim for an earlier effective date herein, the issue at hand 
relates to the low back (i.e., the lumbar region), and not the 
thoracic spine (i.e., the chest region).  

For example, repeated arguments and collateral discussions are of 
record in the file as provided by the Veteran and those acting on 
his behalf with regard to clinical evidence of low back 
disability.  On the other hand, considerable actual clinical 
information refers solely to thoracic disability without 
reference to the low back.

The issue thus before the Board  is whether the voluminous 
evidence of record demonstrates that the Veteran's low back 
disability met the criteria for a 40 percent disability rating 
during the one-year period preceding the date of receipt of the 
claim for an increased evaluation, under 38 C.F.R. § 3.400(o).

As identified in prior adjudicative actions,  the clinical record 
shows some increased low back pathology at about or shortly after 
the Veteran began to have his thoracic problems, e.g., after 
October 1993.  However, in already granting the increase to 
40 percent from the earlier date, the RO essentially gave him the 
benefit of the doubt, as the increase was effectuated from the 
date of the claim rather than the finite period of demonstrated 
increased low back pathology.

Thus the issue herein is whether there was anything to show an 
informal claim relating to the low back within the year prior to 
that formal claim.   

The evidence submitted along with the Veteran's attorney's packet 
of documentation in June 2009, and again in January 2010, is of 
record.  Included therein are references to many of the documents 
already of record showing complaints of one or more back symptoms 
since the 1970's, all of which are irrelevant to the issue at 
hand.  He also underwent surgery for his thoracic spine in July 
1993.  In correspondence dated in August 1993, he sought 
increased financial assistance and said that he had had back 
surgery.  

More important, the Veteran also had entered a private facility 
on February 15, 1993, with a history of low back pain and 
bilateral lower extremity radiculopathy.  The history was that 
his recent exacerbation of low back pain became significantly 
worse after a fall in October 1992.  He had been seen for a brief 
time after that for paresis, and a MRI in January 1993 had 
purportedly shown a small bulge at 
L-5/S-1, much more on the left than on the right.  These findings 
were noted in the admission record dated February 15, 1993, but 
the actual clinical records are not independently found in the 
file.  

More specifically pertinent to the low back, however, was the 
finding by a computerized tomography assessment (CT scan) 
conducted February 16, 1993, which showed a (1) small central and 
right herniated nucleus pulposis at the L-4/L-5 level without 
significant nerve root encroachment; (2) a small central 
herniated nucleus pulposus at the L-4/L-5 level which abutted the 
nerve roots bilaterally but did not appear to displace the nerve 
roots; and (3) a concentric disc bulge at the 
L-3/L-4 level with mild spinal cord narrowing and (4) mild 
degenerative changes involving all visualized levels of the 
lumbar spine.

It is unclear precisely when the February 15, 1993, clinical data 
(and subsequent treatment records) came into possession of VA, 
but the circumstances surrounding that evidence including the 
actions taken thereon, where it is located in the file, etc., and 
the fact that reimbursement was promptly and collaterally sought 
for the care from VA, tends to reflect that the supportive data 
was probably factually received sooner rather than later.  It is 
entirely possible, if not probable, that the information 
including the February 15, 1993, admission report, and the 
lumbosacral myelogram and associated specialized studies showing 
significant low back impairment as compared to prior data, was in 
actual if not constructive VA possession at the time of, or very 
shortly after, the admission. 

In any event, February 1993 is within the year prior to the 
formal claim in October 1993, and accordingly, there is objective 
and probative evidence that would show that the Veteran was 
entitled to and had filed and informal claim for a 40 percent 
evaluation for that disorder.  The Board therefore finds that, 
with consideration of the doctrine of resolving reasonable doubt 
in favor of the Veteran, the evidence is in favor of the 
Veteran's claim for an effective date prior to October 25, 1993, 
namely February 15, 1993, for the award of the 40 percent 
disability evaluation for his service-connected low back strain.


ORDER

A portion of the Board's November 2, 2009, decision is hereby 
vacated.

Entitlement to an effective date prior to October 25, 1993, 
namely February 15, 1993, for the grant of a 40 percent rating 
for low back strain is allowed, subject to the pertinent 
regulatory criteria relating to the payment of monetary awards.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


